Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 20, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship US 20170288808 in view of Vujcic US 20090191875 and Matsuo US 20160285507.

Regarding claims 1, 20, 26, 29, Blankenship teaches determining a hopping pattern for a downlink control channel candidate, (([0067] If frequency hopping is enabled, the 6-PRB narrowband may change according to a predefined frequency hopping pattern. In some embodiments, the predefined frequency hopping pattern is that of MTC Physical Downlink Control Channel(M-PDCCH). Examiner corresponds applicants downlink control channel candidate with the M-PDCCH of the reference.

Blankenship is silent on determining a hopping pattern based on a system frame number
Vujcic  teaches determining a hopping pattern based on a system frame number (A prior art solution proposes that the frequency hopping pattern is based on SFN (System Frame Number), [0052]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Blankenship by determining a hopping pattern based on a system frame number, as shown by Vujcic. This modification would benefit the system by since adhering to commonly used standards would allow the system to be more easily integrated into larger systems.

The combination is silent on scanning for the downlink control channel candidate on a set of control channel elements (CCEs) based at least in part on the hopping pattern.
Matsuo teaches scanning for the downlink control channel candidate on a set of control channel elements (CCEs) based at least in part on the hopping pattern (a method is standardized in which a node searches a new channel by iteratively the following processes: specifying a candidate channel from channels included in a hopping pattern, and performing channel change to the candidate channel and channel scan, [0004]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   scanning for the downlink control channel candidate on a set of control channel elements (CCEs) based at least in part on the hopping pattern, as shown by Matsuo. This modification would benefit the system by enabling the system to select an optimal downlink control channel.

Allowable Subject Matter
Claims 2-19, 21-25, 27, 28, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the amended independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476